IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                  November 6, 2007 Session

                     STATE OF TENNESSEE v. JAMES SCOTT

                      Appeal from the Criminal Court for Shelby County
                          No. 05-03148    James C. Beasley, Judge



                     No. W2006-02519-CCA-R3-CD - Filed April 7, 2008


A Shelby County Criminal Court jury convicted the defendant, James Scott of one count of driving
under the influence of an intoxicant (DUI), fourth offense. On appeal, he alleges that the trial court
erred in denying his motion to dismiss the indictment for selective prosecution and his attempt to
impeach a witness without viewing the pertinent parts of a video he claimed supported both claims,
that the trial court erred in imposing more than the presumptive minimum sentence, and that the trial
judge erred in failing to recuse himself for the ruling on the motion for new trial. Upon review, we
reverse the trial court’s order overruling the motion for new trial and remand.

         Tenn. R. App. P. 3; Judgment of the Criminal Court Reversed, Remanded.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which THOMAS T. WOODALL
and J.C. MCLIN , JJ., joined.

Paul Lewis, Millington, Tennessee, for the appellant, James Scott.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney General;
William L. Gibbons, District Attorney General; and James Wax and Kirby May, Assistant District
Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

               On May 10, 2005, the Shelby County Grand Jury indicted the defendant on one count
of DUI, fourth offense, see T.C.A. § 55-10-401, and one count of reckless driving, see id.,§ 55-10-
205.

                 In the June 2006 trial, Shelby County deputy and 18-year police veteran Michael Reed
testified for the state that he was on duty at Walnut Grove Road and Moore Road at about 2:30 a.m.
on January 21, 2005. Deputy Reed observed a Toyota Land Cruiser that he thought was traveling
at an excessive rate of speed. His rear and front radars both clocked the vehicle at 70 miles per hour
in a 55 miles per hour speed zone. Deputy Reed initiated a traffic stop for the speeding offense.

                As Deputy Reed pulled up to stop behind the defendant’s vehicle and advised the
dispatcher he had initiated a traffic stop, the defendant got out of his car. “As [the defendant] got
out of the vehicle, he appeared to have a unsteady gait to him, and – as I was, you know, getting out
to make contact with him.” Deputy Reed testified that while speaking with the defendant “I was
already detecting, you know, an odor of intoxicant coming off of him, and you know, that along with
his gait as he got out of the car and his eyes being bloodshot and watery was leading me to believe
that he may be intoxicated at that point.” Deputy Reed had the defendant sit in the squad car to wait
for a DUI officer to come to the scene. He did not perform the field sobriety test alone because of
“the area that we were in, you know, and the speed and the darkness I felt just me and him alone
there was unsafe . . . until I had another vehicle there with me.” During the wait, Deputy Reed
noticed the defendant had slurred speech and “that the inside of my car was beginning to smell like
alcohol now.”

               When the DUI officer arrived, he administered field sobriety tests while Deputy Reed
observed. The defendant performed poorly on the field sobriety test, which was videotaped and
shown to the jury. The officer read the Tennessee implied consent law to the defendant and asked
that he submit to a breathalyzer test to determine blood alcohol content, and he refused. The
defendant was subsequently placed in the back of Deputy Reed’s patrol car. The defendant asked
Deputy Reed to call his friend, Memphis Police Officer Dewayne Johnson, to get his vehicle from
the scene. Deputy Reed called Officer Johnson, who arrived on the scene and spoke with the officer.
Officer Johnson then spoke with the defendant through the patrol car window and left the scene.

                 Before cross examination of Deputy Reed, the defense revisited its previously denied
pre-trial motion to dismiss the charges on the basis of selective prosecution and asked that the
remainder of Deputy Reed’s patrol car dashboard video tape be admitted into evidence. In addition
to capturing the defendant’s traffic stop and arrest, Deputy Reed’s dashboard camera also videotaped
several days of other traffic stops prior to the defendant’s arrest. The defendant argued that three
prior stops should be admitted for reasons of fairness under Tennessee Rule of Evidence 106 because
other traffic stops on the tape show Deputy Reed’s stopping female drivers for speeding, but treating
them differently than the defendant. The judge found this argument irrelevant, saying “[p]rior stops
either on that night or on days before or whenever they occurred have no bearing whatsoever on the
observations and the probable cause for the purposes of arresting Mr. Scott on the night in question.”

                On cross examination, Deputy Reed testified that the defendant did not exhibit
driving characteristics of an impaired person and that he was pulled over solely for speeding. The
observation that the defendant was impaired came after the stop. Deputy Reed testified that the
system of having another officer perform the field sobriety tests while he graded it was “the way it’s
always been done.” Deputy Reed said he did not give preferential treatment to people based on who
they knew, but sometimes he would not issue a ticket if someone worked for the county. He said
that the defendant showed no signs of reckless driving and that the scent of alcohol was not
necessarily a sign of impairment.


                                                 -2-
                 Deputy Mark Harker testified that he was called to the scene to administer field
sobriety tests to the defendant at about three in the morning on January 21, 2005. He testified that
the defendant “had a strong odor of alcohol on his breath. He had bloodshot eyes. He had slightly
slurred speech, little bit unsteady on his feet, things of that nature.” The defendant’s performance
on the field sobriety tests were “not very good at all.” Deputy Harker testified he had seen over 50
impaired individuals in his work experience, and based on poor performance in the field sobriety
tests, his opinion was that the defendant was intoxicated and should not have been driving.

                On cross examination, Deputy Harker admitted that he never saw the defendant
driving that morning, that bloodshot eyes alone cannot be used to determine intoxication, and that
a field sobriety test cannot determine a person’s blood alcohol level.

                The defendant chose not to testify, but the defense called Memphis Police Officer
Dewayne Johnson, who testified he showed up at the scene of the defendant’s arrest on the evening
of January 21, 2005, after getting a call from Deputy Reed. He has been a friend of the defendant’s
for three years. He spoke with the defendant for about five minutes while he was in the back of a
patrol car and did not observe bloodshot eyes or a slurred voice. Officer Johnson testified that in his
opinion the defendant was not under the influence of alcohol at the time of the arrest.

              The charge of reckless driving was dismissed during the trial on motion of the State.
The jury found the defendant guilty of DUI, fourth offense, a Class E Felony.

                The first sentencing hearing was scheduled for July 10, 2006. On that date, the State
offered no evidence other than a presentence report. The defendant offered no proof. The judge,
James C. Beasley, stated that the defendant and the judge’s daughter have a mutual friend who was
apparently present in court during the trial. The friend mentioned this to his daughter when they met
within the last week, and the daughter informed the judge, her father, of this. She also told Judge
Beasley that she met the defendant within the last week at the Fox and Hound, a bar. Although
Judge Beasley did not think it would bias his ability to hear the case, he wanted to state it for the
record. The defense, however, moved for Judge Beasley’s recusal, and Judge Beasley granted the
request, commenting he would feel a little more comfortable if someone else did the sentencing.

               The sentencing hearing was re-scheduled for July 28, 2006; however, the new judge,
Joseph B. Dailey, postponed the sentencing an additional 30 days for the defendant to show proof
he was taking steps to combat his problem with alcohol.

               In the sentencing hearing held on August 28, 2006, the defendant stated that he left
his job as a bartender to work in restaurant management and has been going to Alcoholics
Anonymous program meetings five times a week. He has a sponsor and has been sober since July
24, 2006. The court pushed sentencing back 30 more days for the defendant to show his ability to
attend 30 program meetings in 30 days.




                                                 -3-
               The next hearing was held on September 29, 2006, by Judge Lee V. Coffee. The
court applied the enhancement factor that the defendant had a history of criminal behavior. The
defendant was sentenced to 18 months, to be served via 150 days’ incarceration at 100%, followed
by 13 months’ probation. Additionally, the defendant was fined $3,000, his driver’s license was
revoked for five years, and he was ordered to attend alcohol rehabilitation and Mothers Against
Drunk Driving lectures. Finally, the court ordered frequent random drug and alcohol screens during
his probation period.

                The original trial judge, James C. Beasley, heard the defendant’s Motion for a New
Trial on October 25, 2006, and overruled the motion. The defendant filed a timely notice of appeal
on November 21, 2006. In this appeal, he alleges that the trial court erred in denying his motion to
dismiss for selective prosecution and his attempt to impeach Officer Reed without viewing the
pertinent parts of the video he wished to enter into evidence, that the trial court erred in sentencing
him beyond the presumptive minimum sentence, and that the trial court judge erred in failing to
recuse himself from the proceeding on the motion for new trial.

                            I. The Denial of the Videotape Into Evidence

                The defendant first alleges that the trial court erred in denying his motion to dismiss
the indictment based upon selective prosecution without first viewing the videotape evidence. At
the heart of the claim is that the charges against the defendant were the result of the discriminatory
practices of the officers.

                Because practical realities dictate the allocation of limited public resources, our courts
must afford public officials substantial discretion with regard to law enforcement decisions. See
Bordenkircher v. Hayes, 434 U.S. 357, 364, 98 S. Ct. 663 (1978). The withholding of criminal
sanctions in certain situations does not necessarily implicate the equal protection provision in our
federal and state constitutions. See State v. Martin, 719 S.W.2d 522, 525 (Tenn. 1986). There is no
constitutional right to have the law go unenforced against an offender. Futernick v. Sumpter Twp.,
78 F.3d 1051, 1056 (6th Cir. 1996).

                Nevertheless, government officials do not have totally unfettered discretion to enforce
our criminal laws; enforcement decisions may not be deliberately based upon unjustifiable standards
such as race, religion, or other arbitrary classifications. Wayte v. United States, 470 U.S. 598, 608,
105 S. Ct. 1524, 1531 (1985). Persons claiming selective enforcement must establish that the law
enforcement decision had a discriminatory purpose and produced a discriminatory effect. United
States v. Armstrong, 517 U.S. 456, 465, 116 S. Ct. 1480, 1487 (1996). To be successful, a selective
enforcement claimant must establish that: (1) the government has singled out the claimant for
enforcement action while others engaging in similar activity have not been subject to the same
action; and (2) the decision to prosecute rests on an impermissible consideration or purpose. 421
Corp. v. Metropolitan Gov’t of Nashville & Davidson County, 36 S.W.3d 469, 480 (Tenn. Ct. App.
2000). The first element requires proof that other non-prosecuted offenders engaged in similar
conduct, that those offenders violated the same law the claimant is accused of violating, and that the


                                                   -4-
magnitude of their violation was not materially different from that of the claimant. Id. As to the
second element, the claimant must establish that the government singled out a protected class of
citizens for enforcement or that the prosecution was intended to deter or punish the exercise of a
protected right. Id. at 481.

                Our viewing of the videotape confirms that the facts in the case at hand do not show
selective enforcement. The three other traffic stops on the tape do not show selective enforcement.
The three stops were all for speeding, and none were for driving under the influence. After stopping
the defendant for speeding, Officer Reed, a police officer with 18 years’ experience, formed the
opinion that the defendant was intoxicated. In the other stops cited in the defendant’s brief, Officer
Reed made no findings of impairment. These stops do not show others engaging in the same action
as the defendant. Furthermore, one of the alleged instances of selective enforcement cited by the
defendant resulted in the female driver being cited for speeding. In the other two traffic stops, the
individuals who were not charged engaged in conduct different from that of the defendant. The two
non-prosecuted traffic stops involved individuals who remained in their cars, behaved politely, and
were not under the influence of alcohol. The same videotape shows that in the defendant’s traffic
stop, after being pulled over, the defendant immediately left his automobile to confront the officer,
he had trouble maintaining his balance and speaking coherently while speaking to Officer Reed, and
he cursed during the conversation.

                The defendant also argues that the trial court erred in not permitting him to impeach
Officer Reed’s testimony by showing the jury the videotape of another, specific traffic stop. The
defendant claimed the tape would contradict Officer Reed’s testimony that he was able to detect
impaired drivers. We agree with the trial court that such video evidence was irrelevant; the singular
nature of a given traffic stop makes it difficult, if not impossible, to ascertain any pattern of behavior
from just two stops. Irrelevant evidence is inadmissible. See Tenn. R. Evid. 402.

                                       II. Motion for New Trial

               The defendant claims that the denial of his motion to disqualify the trial judge was
error. The primary ground for disqualification cited by the defendant was the social contact that
occurred between the defendant and the trial judge’s daughter after the defendant was convicted of
DUI in the judge’s courtroom. After the trial judge placed notice of the meeting on the record, the
defense moved for his disqualification from sentencing. The judge agreed. However, when the
defense again moved for his disqualification on the motion for new trial to avoid the appearance of
impropriety, that motion was denied.

                The issue of a trial judge’s recusal based upon alleged bias or prejudice rests within
the discretion of the trial court. Caruthers v. State, 814 S.W.2d 64, 67 (Tenn. Crim. App. 1991).
A judge should grant a motion for recusal whenever his or her “impartiality might reasonably be
questioned.” Code of Judicial Conduct, Canon 3(E)(1); see State v. McCary, 119 S.W.3d 226, 260
(Tenn. Crim. App. 2003). This court will not interfere with the trial court’s discretion unless clear
abuse appears on the face of the record. Owens v. State, 13 S.W.3d 742, 757 (Tenn. Crim. App.


                                                   -5-
1999); Caruthers, 814 S.W.2d at 67.

                Tennessee Supreme Court Rule 10, Canon 3(E)(1) provides that “[a] judge shall
disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be
questioned, including but not limited to instances where [] the judge has a personal bias or prejudice
concerning a party.” Tenn. Sup. Ct. R. 10, Canon 3(E)(1)(a), (b) (emphasis added). In response to
a disqualification motion, the judge should not only examine “subjective bias” but should also
inquire whether the judge’s impartiality might be reasonably questioned under an “objective
standard.” State v. Connors, 995 S.W.2d 146, 149 (Tenn. Crim. App. 1998). The latter standard
“‘takes into account that disqualification is required if there is an appearance of partiality to the
reasonable observer, and it precludes a judge from avoiding recusal merely by avowing his or her
impartiality.’” State v. Conway, 77 S.W.3d 213, 225 (Tenn. Crim. App. 2001) (quoting Connors,
995 S.W.2d at 149).

                No Tennessee law directly addresses whether judges may recuse themselves with
respect to some issues while yet deciding others in the same case. Two federal circuit courts have
rejected this concept of partial recusal. See United States v. Feldman, 983 F.2d 144, 145 (9th Cir.
1992) (“When a judge determines that recusal is appropriate it is not within his discretion to recuse
by subject matter or only as to certain issues and not others.”); Murray v. Scott, 253 F.3d 1308, 1311
(11th Cir. 2001) (stating that a judge’s recusal must be from whole proceeding). However, three
circuits support the use of partial recusal as a case-management device. See Ellis v. United States,
313 F.3d 636, 641-42 (1st Cir. 2002); Pashaian v. Eccelston Props., 88 F.3d 77, 84-85 (2d Cir.
1996); United States v. Kimberlin, 781 F.2d 1247, 1258-59 (7th Cir. 1985).

                 In the instant case, Judge Beasley recused himself after stating, “[F]rankly, based
upon where my daughter ran into Mr. Scott and under the circumstances. . . I think I would feel a
little more comfortable if somebody else did the sentencing.” Apparently, the trial judge believed
that the issue could at least create an impression of partiality. We agree and conclude that the earlier
recusal was appropriate, if not required. Because the record does not evince any change in
circumstances between the sentencing hearing and the hearing on the motion for new trial, at least
an appearance of impropriety remained. Neither Judge Beasley’s statement at the hearing on the
motion for new trial that he did not recall the conversation nor his conclusion that a motion for new
trial is simply a technical ruling alters the appearance of impropriety.

                  Judge Beasley should have remained disqualified from the case regardless of
whether partial recusal is proper under Tennessee law. If Tennessee does not allow partial recusal,
the recusal of a judge from a case disqualifies him or her from taking further action in the case,
including the action of resuming control of the case. If Tennessee does, in fact, allow partial recusal,
Judge Beasley’s return would remain improper because the appearance of impropriety remained.
In either case, Judge Beasley abused his discretion by declining to recuse himself from the hearing
on the motion for new trial.




                                                  -6-
               Turning to remedy, the defendant has not requested any specific remedy and we
discern none other than a remand to the trial court for a rehearing on the motion for new trial by a
different judge.

                                            III. Issues of Sentencing

                The defendant next argues that the sentence of 18 months with 150 days’
incarceration is excessive. He alleges that the conviction of a Class E Felony entitled him to the
presumptive minimum sentence of one year with 150 days to be served.1

                The defendant was convicted as a Range I, standard offender, and according to the
record, the trial court followed the correct procedures and considered the appropriate sentencing
principles, facts, and circumstances.

                  [T]he fourth or subsequent conviction [for DUI] shall be a Class E
                  felony punishable by a fine of not less than three thousand dollars
                  ($3,000) nor more than fifteen thousand dollars ($15,000) [and] by
                  confinement for not less than one hundred fifty (150) consecutive
                  days, nor more than the maximum punishment authorized for the
                  appropriate range of a Class E felony.

 T.C.A. § 55-10-403(a)(1)(A) (2004). A Class E Felony in Range I is punishable by a confinement
term of not less than one nor more than two years. T.C.A. § 40-35-112(a)(5) (2003). As applicable
to this case, the presumptive sentence to be imposed by the trial court for the Appellant’s Class E
felony conviction is the minimum sentence within the applicable range unless there are enhancement
or mitigating factors present.

               When a defendant challenges the sentencing decision of the trial court, this court
generally conducts a de novo review of the record with a presumption that the determinations made
by the trial court are correct. T.C.A. § 40-35-401(d) (2003). This presumption, however, is
conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances. State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). The burden of showing that the sentence is improper is upon the defendant. Id. If the review


         1
           At the time of the defendant’s sentencing, the legislature had amended the sentencing code to address the
implications of Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004). See T.C.A. § 40-35-114 (2003)
(promulgating factors for enhancing sentence length) (amended Pub. Acts 2005, ch. 353, § 5 (effective June 7, 2005)).
Among other more substantive changes, the 2005 amendment to section 40-35-114 entailed a change in the numbering
for the enhancement factors listed in the 2003 bound volume of Tennessee Code Annotated. The numbering of factors
used in this opinion is the numbering used by the trial court, being the numbering that appeared in the pre-2005 version
of section 40-35-114. Having committed the offenses under review on January 21, 2005, the defendant was not subject
to sentencing via the 2005 amendments to the sentencing code unless he “execut[ed] a waiver of [his] ex post facto
protections.” T.C.A. § 40-35-114 (Supp. 2005), compiler’s notes. The record in the present case reflects no such waiver.
Thus, the sentencing was governed by the pre-2005 sentencing provisions.

                                                          -7-
reflects the trial court properly considered all relevant factors and its findings of fact are adequately
supported by the record, this court must affirm the sentence “even if we would have preferred a
different result.” State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991). In the event the
record fails to demonstrate the required consideration by the trial court, appellate review of the
sentence is purely de novo. Ashby, 823 S.W.2d at 169.

                In making its sentencing determination in the present case, the trial court, at the
conclusion of the sentencing hearing, was obliged to determine the propriety of sentencing
alternatives by considering (1) the evidence, if any, received at the guilty plea and sentencing
hearings, (2) the presentence report, (3) the principles of sentencing and arguments as to sentencing
alternatives, (4) the nature and characteristics of the criminal conduct involved, (5) evidence and
information offered by the parties on the enhancement and mitigating factors, (6) any statements the
defendant made in his behalf about sentencing, and (7) the potential for rehabilitation or treatment.
T.C.A. § 40-35-210(a), (b); -103(5) (2003); State v. Holland, 860 S.W.2d 53, 60 (Tenn. Crim. App.
1993).

               The use of enhancement factor (2) - that the defendant had a “previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the appropriate
range” - is supported in the record, which reveals prior arrests for public intoxication and the
defendant’s admission of sustained alcohol abuse. See T.C.A. § 40-35-114(2). We see no state-law
basis for modifying any sentence imposed by the trial court.

               Now, we address the Blakely issue. See Blakely v. Washington, 542 U.S. 296, 124
S. Ct. 2531 (2004).

                On June 24, 2004, the United States Supreme Court released its opinion in Blakely,
holding that “‘[o]ther than the fact of a prior conviction, any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt.’” Id. at 301, 124 S. Ct. at 2536 (quoting Apprendi v. New Jersey, 530 U.S. 466,
490, 120 S. Ct. 2348, 2362-63 (2000)). The “statutory maximum” to which a trial court may
sentence a defendant is not the maximum sentence after application of appropriate enhancement
factors, other than the fact of a prior conviction, but the “maximum sentence a judge may impose
solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” Id. at 303,
124 S. Ct. at 2537. Under Blakely, then, the “statutory maximum” sentence which may be imposed
is the presumptive sentence applicable to the offense. See id., 124 S. Ct. at 2537. The presumptive
sentence may be exceeded without the participation of a jury only when the defendant has a prior
conviction and/or when an otherwise applicable enhancement factor was reflected in the jury’s
verdict or was admitted by the defendant.

             On January 22, 2007, the United States Supreme Court released its decision in
Cunningham v. California, 549 U.S. ___, 127 S. Ct. 856 (2007), holding that California’s sentencing
scheme, which had numerous similarities to Tennessee’s sentencing scheme, did not survive Sixth
Amendment scrutiny intact under Blakely. Prior to the ruling in Cunningham, the Tennessee


                                                  -8-
Supreme Court had held that a judge’s enhanced sentence pursuant to Tennessee’s pre-2005
sentencing regime did not amount to plain error under Blakely. See State v. Gomez, 163 S.W.3d 632
(Tenn. 2005) (Gomez I); however, following on the heels of Cunningham, on February 20, 2007, the
United States Supreme Court vacated Gomez I and remanded that case for reconsideration in light
of Cunningham, see Gomez v. Tennessee, 127 S. Ct. 1209 (2007).

                 On remand in Gomez, the Tennessee Supreme Court applied the principles of Blakely
and Cunningham to determine that Tennessee’s pre-2005 sentencing code violated Gomez’ right to
a jury trial. State v. Gomez, 239 S.W.3d 733 (Tenn. 2007) (Gomez II). The Gomez II court held that
the trial court had committed plain error on constitutional grounds in applying factors for being a
leader in the commission of the offenses and in possessing or employing a firearm to enhance
sentences. Id., at 741. In further conducting its plain error analysis, see State v. Smith, 24 S.W.3d
274, 282-83 (Tenn. 2000) (approving a plain error regimen that includes a determination whether
plain error review is necessary to do substantial justice), the supreme court held that the fulfillment
of substantial justice required a “remand to the trial court for a resentencing hearing at which the
trial court will have an opportunity to determine the full scope of the Defendants’ criminal histories
and to consider whether imposition of the maximum sentence on all convictions is appropriate.”
Gomez II, 233 S.W.3d at 743 (emphasis added). As part of the rigors of determining whether to
notice plain error and, in particular, whether the mandate for substantial justice required the notice,
the supreme court indicated its inability to fathom the trial court’s weighing of the prior-conviction
factor vis a vis the Blakely-infirm factors because the “record in this case as to the Defendants’
criminal histories is not sufficiently well-developed for us to determine the proper sentences based
on this enhancement factor alone.” Id.

               When increasing the defendant’s sentence beyond the minimum, the judge at the
sentencing hearing used enhancement factor 2 - “the defendant’s history of criminal convictions or
criminal behavior in addition to those needed to establish the appropriate range.” T.C.A. § 40-35-
114(2). However, the use of this factor was based upon the defendant’s behavior that did not result
in convictions. The court cited only public intoxication arrests and statements that the defendant
continued to drink until the week before his first sentencing hearing.

              Because the court applied an enhancement factor which violated the defendant’s Sixth
Amendment rights as defined by Apprendi and Blakely, we hold as a matter of plain error, see Tenn.
R. Crim. P. 52(b), that the sentence enhancement violated the Sixth Amendment. We therefore
modify the sentence to one year.

                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -9-